Exhibit A New Energy Technologies, Inc. 3905 National Drive Suite 110 Burtonsville, Maryland 20866 Telephone: (800) 213-0689 By Edgar February 26, 2010 United States Securities and Exchange Commission 100F Street, NE Washington, D.C. 20548 Attention: H. Christopher Owings, Assistant Director Mail Stop 4631 Re: New Energy Technologies, Inc. Response to Letter dated January 28, 2010 Regarding the Form 10-K for the fiscal year ended August 31, 2009 (File No. 333-127953) filed on December 15, 2009 (the  Form 10-K ). Dear Sir: I am authorized by New Energy Technologies, Inc (the  Company ) to submit the following responses on its behalf to your letter of January 28, 2010 (the  January 28th Letter ) setting forth various comments (collectively, the  Staff Comments ) with respect to the Form 10-K for the fiscal year ended August 31, 2009 (the  Form 10-K ). We acknowledge that we need to file an Amended Form 10-K (the  10-K Amendment ) for the fiscal year ended August 31, 2009 addressing the Staffs Comments as set forth in the January 28th Letter . We intend to file the 10-K Amendment as soon as we receive clearance from the Commission that the responses incorporated into the Amended Registration Statement filed with the Commission on January 28, 2010 are deemed acceptable by the Staff. Page references are to the Form 10-K as filed with the Commission on December 15, 2009. 1. The Company acknowledges that many of the Staffs Comments in your letter of November 5, 2009 (the November 5 th Letter) pertaining to our Registration Statement on Form S-1 also pertain to disclosures that appear in our Form 10-K. The following numbered responses are keyed sequentially to the numbered paragraphs in the November 5 th Letter. 1 General 1  4. Staff comments are not applicable to the Form 10-K. 5. As suggested by the Staff, we have added under  Item 1. Business - Description of Business in the Form 10-K disclosures relating to (i) the issuance by our auditors of a going concern opinion (ii) our lack of revenues and (iii) our development stage status. Please refer to page 5, first full paragraph. 6  7 . Staff comments are not applicable to the Form 10-K. MD&A 8. The Company is currently operational. Since inception the Company has been working to develop energy-related and biotechnologies. With the spin out of its biotechnology subsidiary, MicroChannel Technologies Corporation in 2007, the Company committed itself to the development of energy related technologies: first, with its ongoing development of SolarWindow™ technology, a transparent solar glass window technology capable of generating electricity, and; subsequently, with the addition of its MotionPower™ technology, currently under development, for harnessing the kinetic energy of moving vehicles in order to generate electricity. As the Company has noted, both of its current technologies are in the early stages of development; it is too early to determine whether the technologies will evolve into commercially viable, marketable products. As the Companys research and development activities proceed, the Company anticipates that it will be assessing the value of continuing its ongoing efforts with respect to each of its technologies. As of August 31, 2009 the Company had a cash and cash equivalents balance of $2,736,221. Based upon our current level of operations and expenditures we believe that absent any modification or expansion of our existing activities research, development and testing, the cash on hand should be sufficient to enable us to continue operations at least through August 31, 2010. However, any significant expansion in scope or acceleration in time of our current research and development activities, or commencement of any marketing activities, will require additional funds. Please refer to page 20, seventh paragraph and page 21, first full paragraph . Description of our Business and Property 9. An expanded discussion of each of the terminated UIUC Sponsored Research Agreement and the Oakland Sponsored Research Agreement has been added to Item 1. Business under the section thereof titled  Description of Business in the Form 10-K. Please refer to page 10. We have added the following disclosures to the MD&A. Please refer to pages 20-21: 2 Ultimately, the Company plans to market the MotionPower™ Technology and/or SolarWindow™ Technology products, if any, subject to receiving any requisite regulatory approvals, through co-marketing, co-promotion, licensing and distribution arrangements with third party collaborators. The decision as to which method or methods of commercialization the Company will pursue will depend on various factors including, but not limited to, the Companys financial resources at the time, manufacturing costs, market acceptance of the product(s), and competing technologies or products at the time. The Company believes that this approach could provide immediate access to pre-existing distribution channels, therefore potentially increasing market penetration and commercial acceptance of its products and enabling it to avoid expending significant funds for development of a large sales and marketing organization. Currently no such products or arrangements exist, nor can the Company currently project with any degree of accuracy when, if ever, such products or arrangements may exist. If the Company does not ultimately commercialize products derived from the Companys MotionPower™ Technology and/or SolarWindow™ Technology it will not generate revenues from its operations as currently conducted. The Companys success will be dependent upon its ability to develop products that are superior to existing products and products introduced in the future, and which are cost effective. In addition, the Company may be required to continually enhance any products that are developed as well as introduce new products that keep pace with technological change and address the increasingly sophisticated needs of the marketplace. There can be no assurance that the Company will be able to keep pace with the technological demands of the marketplace or successfully develop products that will succeed in the marketplace. The Company cannot currently estimate with any accuracy the amount of either the additional funds or time required to successfully commercialize either technology, because the actual cost and time may vary significantly depending on results of current basic research and development and product testing, cost of acquiring an exclusive license, changes in the focus and direction of the Companys research and development programs, competitive and technological advances, the cost of filing, prosecuting, defending and enforcing patent claims, the regulatory approval process, manufacturing, marketing and other costs associated with commercialization of products following receipt of regulatory approvals and other factors. As of August 31, 2009 the Company had working capital of $2,528,790. Based upon the Companys current level of operations and expenditures it believes that absent any modification or expansion of its existing activities research, development and testing, the cash on hand should be sufficient to enable the Company to continue operations at least through August 31, 2010. However, any significant expansion in scope or acceleration in time of the Companys current research and development activities, or commencement of any marketing activities, will require additional funds. A summary disclosure of the foregoing has also been included in Item 1. Business. Please refer to pages 8 and 14. 3 Our MotionPower ™ Technology and our SolarWindow ™ Technology 11. The following disclosure has been included in Item 1. Business under the section thereof titled  Description of Business in the Form 10-K. Please refer to pages 7 and 14. Through KEC, the Company has filed nine patent applications related to its MotionPower™ Technology (collectively, the MotionPower™ Patents). The MotionPower™ Patents are directed to devices and methods for capturing energy from moving vehicles. Each of the MotionPower™ Patents applications has been filed in the name of the individual inventors. Each of the inventors has assigned and transferred to KEC, the full and exclusive right to these inventions in the United States of America, its territories, dependencies and possessions and the entire right, title and interest in and to any patents which may be granted therefore in the United States of America, its territories, dependencies and possessions, and in any and all foreign countries, and to any and all divisions, reissues, continuations, conversions and extensions thereof for the full term or terms for which the same may be granted. The SolarWindow™ Technology is subject to two patent applications filed by USF (the USF Patent Applications). The Company also has an active trademark registration in progress, SolarWindow™ Technology. Currently all of the Companys patent applications are pending. There is no assurance that such patent applications can or will be successfully prosecuted. Please refer to paragraph 10 above. 13. Please note that the Companys technologies are not currently at a level of development where we can accurately determine the industries in which we intend to compete and how the Company intends to distribute any commercial products. However, please refer to the disclosure in paragraph 10 above. The Company would like to direct the Staffs attention in general to the  Market Overview of Our MotionPower™ Technology portion of the section of Item 1. Business under the section thereof titled  Description of Business in the Form 10-K. Please refer to page 8. In addition, the Company would like to direct the Staffs attention in general to the  Market Overview of Our SolarWindow™ Technology  portion of the section of Item 1. Business under the section thereof titled  Description of Business in the Form 10-K which states in relevant part: The Company believes that a significant market opportunity exists for its SolarWindow™ Technology, which enables transparent glass windows to generate electricity by coating their glass surfaces with the worlds smallest known solar cells. Rising energy costs, increasing electricity consumption, and the need for a cleaner alternative to todays non-renewable energy sources, all contribute to the growing demand for clean, renewable alternative energy sources. The Company believes that the commercial opportunity to install transparent glass windows capable of generating electricity in homes and commercial buildings is significant. There are nearly 5 million commercial buildings in America, according to the 4 Energy Information Administration, and more than 80 million single detached homes
